
	
		I
		111th CONGRESS
		1st Session
		H. R. 2273
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2009
			Ms. Schakowsky (for
			 herself, Ms. Eddie Bernice Johnson of
			 Texas, Mr. Stark,
			 Mr. Rangel,
			 Mr. Conyers,
			 Mr. Young of Alaska,
			 Mr. Abercrombie,
			 Mr. McGovern,
			 Mr. Sherman,
			 Ms. DeLauro,
			 Mr. Ellison, and
			 Ms. Baldwin) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act to establish
		  direct care registered nurse-to-patient staffing ratio requirements in
		  hospitals, and for other purposes.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited as the Nurse Staffing Standards for Patient Safety and Quality
			 Care Act of 2009.
			(b)FindingsCongress
			 finds the following:
				(1)The Federal
			 Government has a substantial interest in promoting quality care and improving
			 the delivery of health care services to patients in health care facilities in
			 the United States.
				(2)Recent changes in
			 health care delivery systems that have resulted in higher acuity levels among
			 patients in health care facilities increase the need for improved quality
			 measures in order to protect patient care and reduce the incidence of medical
			 errors.
				(3)Inadequate and
			 poorly monitored registered nurse staffing practices that result in too few
			 registered nurses providing direct care jeopardize the delivery of quality
			 health care services.
				(4)Numerous studies
			 have shown that patient outcomes are directly correlated to direct care
			 registered nurse staffing levels, including a 2002 Joint Commission on
			 Accreditation of Healthcare Organizations report that concluded that the lack
			 of direct care registered nurses contributed to nearly a quarter of the
			 unanticipated problems that result in injury or death to hospital
			 patients.
				(5)Requirements for
			 direct care registered nurse staffing ratios will help address the registered
			 nurse shortage in the United States by aiding in recruitment of new registered
			 nurses and improving retention of registered nurses who are considering leaving
			 direct patient care because of demands created by inadequate staffing.
				(6)Establishing
			 adequate minimum direct care registered nurse-to-patient ratios that take into
			 account patient acuity measures will improve the delivery of quality health
			 care services and guarantee patient safety.
				(7)Establishing safe
			 staffing standards for direct care registered nurses is a critical component of
			 assuring that there is adequate hospital staffing at all levels to improve the
			 delivery of quality care and protect patient safety.
				2.Minimum direct
			 care registered nurse staffing requirement
			(a)Minimum direct
			 care registered nurse staffing requirementThe
			 Public Health Service Act (42 U.S.C.
			 201 et seq.) is amended by adding at the end the following new title:
				
					XXXIMinimum direct
				care registered nurse staffing requirement
						3101.Minimum nurse
				staffing requirement
							(a)Staffing
				plan
								(1)In
				generalA hospital shall implement a staffing plan that—
									(A)provides adequate,
				appropriate, and quality delivery of health care services and protects patient
				safety; and
									(B)is consistent with
				the requirements of this title.
									(2)Effective
				dates
									(A)Implementation
				of staffing planSubject to subparagraph (B), the requirements
				under paragraph (1) shall take effect not later than 1 year after the date of
				the enactment of this title.
									(B)Application of
				minimum direct care registered nurse-to-patient ratiosThe
				requirements under subsection (b) shall take effect as soon as practicable, as
				determined by the Secretary, but not later than 2 years after the date of the
				enactment of this title, or in the case of a hospital in a rural area (as
				defined in section 1886(d)(2)(D) of the Social
				Security Act), not later than 4 years after the date of the
				enactment of this title.
									(b)Minimum direct
				care registered nurse-to-patient ratios
								(1)In
				generalA hospital’s staffing plan shall provide that, during
				each shift within a unit of the hospital, a direct care registered nurse may be
				assigned to not more than the following number of patients in that unit,
				subject to paragraph (3):
									(A)1 patient in
				operating room units and trauma emergency units.
									(B)2 patients in
				critical care units, including emergency critical care and intensive care
				units, labor and delivery units, and postanesthesia units.
									(C)3 patients in
				antepartum units, emergency room units, pediatrics units, stepdown units, and
				telemetry units.
									(D)4 patients in
				intermediate care nursery units, medical/surgical units, and acute care
				psychiatric units.
									(E)5 patients in
				rehabilitation units.
									(F)6 patients in
				postpartum (3 couplets) units and well-baby nursery units.
									(2)Similar units
				with different namesThe Secretary may apply minimum direct care
				registered nurse-to-patient ratios established in paragraph (1) to a type of
				hospital unit not referred to in such paragraph if such other unit performs a
				function similar to the function performed by the unit referred to in such
				paragraph.
								(3)Adjustment of
				ratios
									(A)In
				generalIf necessary to protect patient safety, the Secretary may
				prescribe regulations that—
										(i)increase minimum
				direct care registered nurse-to-patient ratios under this subsection to further
				limit the number of patients that may be assigned to each direct care nurse;
				or
										(ii)add minimum
				direct care registered nurse-to-patient ratios for units not referred to in
				paragraphs (1) and (2).
										(B)ConsultationSuch
				regulations shall be prescribed after consultation with affected hospitals and
				registered nurses.
									(4)Relationship to
				State-imposed ratios
									(A)No preemption of
				certain State-imposed ratiosNothing in this title shall preempt
				State standards that the Secretary determines to be at least equivalent to
				Federal requirements for a staffing plan established under this title. Minimum
				direct care registered nurse-to-patient ratios established under this
				subsection shall not preempt State requirements that the Secretary determines
				are at least equivalent to Federal requirements for a staffing plan established
				under this title.
									(B)Satisfaction of
				certain Federal requirements with certain State-imposed nurse-to-patient
				ratiosStates that, at least 2 years prior to the date of the
				enactment of this title, have enacted minimum direct care nurse-to-patient
				ratios that allow the use of licensed practical nurses to meet State-imposed
				minimum direct care nurse-to-patient ratios may continue to make such
				allowance, and such allowance shall be considered to satisfy requirements
				imposed under this subsection, so long as the particular licensed practical
				nurse is employed in the same or a comparable position.
									(5)Exemption in
				emergencies
									(A)In
				generalThe requirements established under this subsection shall
				not apply during a declared state of emergency if a hospital is requested or
				expected to provide an exceptional level of emergency or other medical
				services.
									(B)Emergency
				definedFor purposes of subparagraph (A), the term declared
				state of emergency means a state of emergency that has been declared by
				the Federal Government or the head of the appropriate State or local
				governmental agency having authority to declare that the State, county,
				municipality, or locality is in a state of emergency, but such term does not
				include a state of emergency that results from a labor dispute in the health
				care industry or consistent understaffing.
									(c)Development and
				reevaluation of staffing plan
								(1)Considerations
				in development of planIn developing the staffing plan, a
				hospital shall provide for direct care registered nurse-to-patient ratios above
				the minimum direct care registered nurse-to-patient ratios required under
				subsection (b) if appropriate based upon consideration of the following
				factors:
									(A)The number of
				patients and acuity level of patients as determined by the application of an
				acuity system (as defined in section 3106(1)), on a shift-by-shift
				basis.
									(B)The anticipated
				admissions, discharges, and transfers of patients during each shift that
				impacts direct patient care.
									(C)Specialized
				experience required of direct care registered nurses on a particular
				unit.
									(D)Staffing levels
				and services provided by other health care personnel in meeting direct patient
				care needs not required by a direct care registered nurse.
									(E)The level of
				technology available that affects the delivery of direct patient care.
									(F)The level of
				familiarity with hospital practices, policies, and procedures by temporary
				agency direct care registered nurses used during a shift.
									(G)Obstacles to
				efficiency in the delivery of patient care presented by physical layout.
									(2)Documentation of
				staffingA hospital shall specify the system used to document
				actual staffing in each unit for each shift.
								(3)Annual
				reevaluation of plan and acuity system
									(A)In
				generalA hospital shall annually evaluate—
										(i)its staffing plan
				in each unit in relation to actual patient care requirements; and
										(ii)the accuracy of
				its acuity system.
										(B)UpdateA
				hospital shall update its staffing plan and acuity system to the extent
				appropriate based on such evaluation.
									(4)Registered nurse
				participationA staffing plan of a hospital shall be developed
				and subsequent reevaluations shall be conducted under this subsection on the
				basis of input from direct care registered nurses at the hospital or, where
				such nurses are represented through collective bargaining, from the applicable
				recognized or certified collective bargaining representative of such nurses.
				Nothing in this title shall be construed to permit conduct prohibited under the
				National Labor Relations Act or under the Federal Labor Relations Act.
								(d)Submission of
				plan to SecretaryA hospital shall submit to the Secretary its
				staffing plan and any annual updates under subsection (c)(3)(B). A federally
				operated hospital may submit its staffing plan through the department or agency
				operating the hospital.
							3102.Posting,
				records, and audits
							(a)Posting
				requirementsIn each unit, a hospital shall post a uniform notice
				in a form specified by the Secretary in regulation that—
								(1)explains
				requirements imposed under section 3101;
								(2)includes actual
				direct care registered nurse-to-patient ratios during each shift; and
								(3)is visible,
				conspicuous, and accessible to staff, patients, and the public.
								(b)Records
								(1)Maintenance of
				recordsEach hospital shall maintain accurate records of actual
				direct care registered nurse-to-patient ratios in each unit for each shift for
				no less than 3 years. Such records shall include—
									(A)the number of
				patients in each unit;
									(B)the identity and
				duty hours of each direct care registered nurse assigned to each patient in
				each unit in each shift; and
									(C)a copy of each
				notice posted under subsection (a).
									(2)Availability of
				recordsEach hospital shall make its records maintained under
				paragraph (1) available to—
									(A)the
				Secretary;
									(B)registered nurses
				and their collective bargaining representatives (if any); and
									(C)the public under
				regulations established by the Secretary, or in the case of a federally
				operated hospital, under section 552 of title 5, United States Code (commonly
				known as the Freedom of Information Act).
									(c)AuditsThe
				Secretary shall conduct periodic audits to ensure—
								(1)implementation of
				the staffing plan in accordance with this title; and
								(2)accuracy in
				records maintained under this section.
								3103.Minimum direct
				care licensed practical nurse staffing requirements
							(a)EstablishmentA
				hospital’s staffing plan shall comply with minimum direct care licensed
				practical nurse staffing requirements that the Secretary establishes for units
				in hospitals. Such staffing requirements shall be established not later than 18
				months after the date of the enactment of this title, and shall be based on the
				study conducted under subsection (b).
							(b)StudyNot
				later than 1 year after the date of the enactment of this title, the Secretary,
				acting through the Director of the Agency for Healthcare Research and Quality,
				shall complete a study of licensed practical nurse staffing and its effects on
				patient care in hospitals. The Director may contract with a qualified entity or
				organization to carry out such study under this paragraph. The Director shall
				consult with licensed practical nurses and organizations representing licensed
				practical nurses regarding the design and conduct of the study.
							(c)Application of
				registered nurse provisions to licensed practical nurse staffing
				requirementsParagraphs (2), (3), (4)(A), and (5) of section
				3101(b), section 3101(c), and section 3102 shall apply to the establishment and
				application of direct care licensed practical nurse staffing requirements under
				this section in the same manner that they apply to the establishment and
				application of direct care registered nurse-to-patient ratios under section
				3101.
							(d)Effective
				dateThe requirements of this section shall take effect as soon
				as practicable, as determined by the Secretary, but not later than 2 years
				after the date of the enactment of this title, or in the case of a hospital in
				a rural area (as defined in section 1886(d)(2)(D) of the
				Social Security Act), not later than 4
				years after the date of the enactment of this title.
							3104.Adjustment in
				reimbursement
							(a)Medicare
				reimbursementThe Secretary shall adjust payments made to
				hospitals (other than federally operated hospitals) under title XVIII of the
				Social Security Act in an amount equal
				to the net amount of additional costs incurred in providing services to
				medicare beneficiaries that are attributable to compliance with requirements
				imposed under sections 3101 through 3103. The amount of such payment
				adjustments shall take into account recommendations contained in the report
				submitted by the Medicare Payment Advisory Commission under subsection
				(c).
							(b)Authorization of
				appropriation for federally operated hospitalsThere are
				authorized to be appropriated such additional sums as are required for
				federally operated hospitals to comply with the additional requirements
				established under sections 3101 through 3103.
							(c)Medpac
				reportNot later than 2 years after the date of the enactment of
				this title, the Medicare Payment Advisory Commission (established under section
				1805 of the Social Security Act) shall
				submit to Congress and the Secretary a report estimating total costs and
				savings attributable to compliance with requirements imposed under sections
				3101 through 3103. Such report shall include recommendations on the need, if
				any, to adjust reimbursement for Medicare payments under subsection (a).
							3105.Protection of
				nurses and other individuals
							(a)Refusal of
				assignmentA nurse may refuse to accept an assignment as a nurse
				in a hospital if—
								(1)the assignment
				would violate section 3101 or 3103; or
								(2)the nurse is not
				prepared by education, training, or experience to fulfill the assignment
				without compromising the safety of any patient or jeopardizing the license of
				the nurse.
								(b)Retaliation for
				refusal of assignment barred
								(1)No discharge,
				discrimination, or retaliationNo hospital shall discharge,
				discriminate, or retaliate in any manner with respect to any aspect of
				employment (as defined in section 3106(5)), including discharge, promotion,
				compensation, or terms, conditions, or privileges of employment against a nurse
				based on the nurse’s refusal of a work assignment under subsection (a).
								(2)No filing of
				complaintNo hospital shall file a complaint or a report against
				a nurse with the appropriate State professional disciplinary agency because of
				the nurse’s refusal of a work assignment under subsection (a).
								(c)Cause of
				actionAny nurse who has been discharged, discriminated, or
				retaliated against in violation of subsection (b)(1) or against whom a
				complaint has been filed in violation of subsection (b)(2) may bring a cause of
				action in a United States district court. A nurse who prevails on the cause of
				action shall be entitled to one or more of the following:
								(1)Reinstatement.
								(2)Reimbursement of
				lost wages, compensation, and benefits.
								(3)Attorneys’
				fees.
								(4)Court
				costs.
								(5)Other
				damages.
								(d)Complaint to
				SecretaryA nurse or other individual may file a complaint with
				the Secretary against a hospital that violates the provisions of this title.
				For any complaint filed, the Secretary shall—
								(1)receive and
				investigate the complaint;
								(2)determine whether
				a violation of this title as alleged in the complaint has occurred; and
								(3)if such a
				violation has occurred, issue an order that the complaining nurse or individual
				shall not suffer any retaliation under subsection (b) or under subsection
				(e).
								(e)Protection for
				reporting
								(1)Retaliation
				barredA hospital shall not discriminate or retaliate in any
				manner with respect to any aspect of employment, including hiring, discharge,
				promotion, compensation, or terms, conditions, or privileges of employment
				against any individual who in good faith, individually or in conjunction with
				another person or persons—
									(A)reports a
				violation or a suspected violation of this title to the Secretary, a public
				regulatory agency, a private accreditation body, or the management personnel of
				the hospital;
									(B)initiates,
				cooperates, or otherwise participates in an investigation or proceeding brought
				by the Secretary, a public regulatory agency, or a private accreditation body
				concerning matters covered by this title; or
									(C)informs or
				discusses with other individuals or with representatives of hospital employees
				a violation or suspected violation of this title.
									(2)Good faith
				definedFor purposes of this subsection, an individual shall be
				deemed to be acting in good faith if the individual reasonably believes—
									(A)the information
				reported or disclosed is true; and
									(B)a violation of
				this title has occurred or may occur.
									(f)NoticeA
				hospital shall post in an appropriate location in each unit a conspicuous
				notice in a form specified by the Secretary that—
								(1)explains the
				rights of nurses and other individuals under this section;
								(2)includes a
				statement that a nurse or other individual may file a complaint with the
				Secretary against a hospital that violates the provisions of this title;
				and
								(3)provides
				instructions on how to file a complaint under paragraph (2).
								(g)Effective
				dates
								(1)Refusal;
				retaliation; cause of action
									(A)In
				generalSubsections (a) through (c) shall apply to refusals
				occurring on or after the effective date of the provision to which the refusal
				relates.
									(B)ExceptionSubsection
				(a)(2) shall not apply to refusals in any hospital before the requirements of
				section 3101(a) apply to that hospital.
									(2)Protections for
				reportingSubsection (e) shall apply to actions described in
				subparagraphs (A) and (C) of subsection (e)(1) occurring on or after the
				effective date of the provision to which the violation relates. Subsection (e)
				shall apply to initiation, cooperation, or participation in an investigation or
				proceeding on or after the date of the enactment of this title.
								(3)NoticeSubsection
				(f) shall take effect 18 months after the date of the enactment of this
				title.
								3106.DefinitionsFor purposes of this title:
							(1)Acuity
				systemThe term acuity system means an established
				measurement tool that—
								(A)predicts nursing
				care requirements for individual patients based on severity of patient illness,
				need for specialized equipment and technology, intensity of nursing
				interventions required, and the complexity of clinical nursing judgment needed
				to design, implement, and evaluate the patient’s nursing care plan;
								(B)details the amount
				of nursing care needed, both in number of nurses and in skill mix of nursing
				personnel required, on a daily basis, for each patient in a nursing department
				or unit;
								(C)takes into
				consideration the patient care services provided not only by registered nurses
				but also by direct care licensed practical nurses and other health care
				personnel; and
								(D)is stated in terms
				that can be readily used and understood by nurses.
								(2)Direct care
				licensed practical nurseThe term direct care licensed
				practical nurse means an individual who has been granted a license by at
				least 1 State to practice as a licensed practical nurse or a licensed
				vocational nurse and who provides bedside care for 1 or more patients.
							(3)NurseThe
				term nurse means any direct care registered nurse or direct care
				licensed practical nurse (as the case may be), regardless of whether or not the
				nurse is an employee.
							(4)Direct care
				registered nurseThe term direct care registered
				nurse means an individual who has been granted a license by at least 1
				State to practice as a registered nurse and who provides bedside care for 1 or
				more patients.
							(5)EmploymentThe
				term employment includes the provision of services under a
				contract or other arrangement.
							(6)HospitalThe
				term hospital has the meaning given that term in section 1861(e)
				of the Social Security Act, and
				includes a hospital that is operated by the Department of Veterans Affairs, the
				Department of Defense, the Indian Health Services Program, or any other
				department or agency of the United States.
							(7)Staffing
				planThe term staffing plan means a staffing plan
				required under section
				3101.
							.
			(b)Recommendations
			 to CongressNo later than 1 year after the date of the enactment
			 of this Act, the Secretary of Health and Human Services shall submit to
			 Congress a report containing recommendations for ensuring that sufficient
			 numbers of nurses are available to meet the requirements imposed by title XXXI
			 of the Public Health Service Act, as
			 added by subsection (a).
			3.Enforcement of
			 requirements through Federal programs
			(a)Medicare
			 programSection 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is
			 amended—
				(1)by striking
			 and at the end of subparagraph (U);
				(2)by striking the
			 period at the end of subparagraph (V) and inserting , and;
			 and
				(3)by inserting after
			 subparagraph (V) the following:
					
						(W)in the case of a hospital, to comply
				with the provisions of title XXXI of the Public
				Health Service
				Act.
						.
				(b)Medicaid
			 programThe first sentence of section 1902(a) of the
			 Social Security Act (42 U.S.C.
			 1396(a)) is amended—
				(1)by striking
			 and at the end of paragraph (71);
				(2)by striking the
			 period at the end of paragraph (72) and inserting ; and;
			 and
				(3)by inserting after
			 paragraph (72) the following new paragraph:
					
						(73)provide that any
				hospital receiving payments under such plan must comply with the provisions of
				title XXXI of the Public Health Service
				Act.
						.
				(c)Health benefits
			 program of the Department of Veterans AffairsSection 8110(a) of
			 title 38, United States Code, is amended by adding at the end the following new
			 paragraph:
				
					(7)In the case of a Department medical
				facility that is a hospital, the hospital shall comply with the provisions of
				title XXXI of the Public Health Service
				Act.
					(8)Nothing either in chapter 74 of this title
				or in section 7106 of title 5 shall preclude enforcement of the provisions of
				title XXX of the Public Health Service Act with respect to a Department
				hospital through grievance procedures negotiated in accordance with chapter 71
				of title
				5.
					.
			(d)Health benefits
			 program of the Department of Defense
				(1)In
			 generalChapter 55 of title 10, United States Code, is amended by
			 adding at the end the following new section:
					
						1110a.Staffing
				requirementsIn the case of a
				facility of the uniformed services that is a hospital, the hospital shall
				comply with the provisions of title XXXI of the Public Health Service
				Act.
						.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1110 the following
			 new item:
					
						
							1110a. Staffing
				requirements.
						
						.
				(e)Indian Health
			 Services ProgramTitle VIII of the
			 Indian Health Care Improvement Act
			 (25 U.S.C. 1671 et seq.) is amended by adding at the end the following new
			 section:
				
					826.Staffing
				requirementsA hospital of the
				Service shall comply with the provisions of title XXXI of the
				Public Health Service
				Act.
					.
			(f)Federal
			 labor-management relations
				(1)In
			 generalSection 7106 of title
			 5, United States Code, is amended by adding at the end the following:
					
						(c)Nothing in this section shall preclude
				enforcement of the provisions of title XXXI of the Public Health Service Act
				through grievance procedures negotiated in accordance with section
				7121.
						.
				(2)Conforming
			 amendmentSection 7106(a) of title 5, United States Code, is
			 amended by striking Subject to subsection (b) of this title, and
			 inserting Subject to subsections (b) and (c),.
				
